JENKINS, J.,
Dissents with Reasons.
I respectfully dissent from the majority opinion that this appeal should be dismissed as moot. I would maintain the appeal and address the merits of the arguments raised in the juvenile’s appeal.
This appeal was submitted to our Court almost one month prior to the trial court’s judgment on December 10, 2013 dismiss*752ing the delinquency petition pursuant to La. Ch. C. art. 896. Within that period of submission, we could not have dismissed the appeal as moot. Regrettably, it was only through the lapse of time in its submission to this Court that the appeal became potentially moot. In my opinion, this Court did not have facts in the record to provide a basis to dismiss the appeal and our show cause order was issued imprudently. Although the trial court’s judgment on December 10, 2013 dismissing the delinquency petition rendered “the best result [J.H.] could have obtained as a result of the appeal,” that fact was not within the scope of our appellate review when the appeal was submitted. See La. C.C.P. art. 2164. Furthermore, the Louisiana Children’s Code expressly provides to juvenile defendants all the constitutional rights guaranteed criminal defendants by the United States Constitution and the Louisiana Constitution, including the right to judicial review based upon the record of all evidence upon which the judgment is based. State in the Interest of J.T., 11-1646, pp. 5-6 (La.App. 4 Cir. 5/16/12), 94 So.3d 847, 852; La. Ch.C. art. 808; La. Const. Art. I, § 19; La.C.Cr.P. art. 912.1.